Citation Nr: 1231266	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-01 754	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to January 1977, and from November 1982 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in May 2010.  A transcript of that hearing has been associated with the claims file.

During the pendency of this appeal, by an October 2010 rating decision, the RO granted the Veteran's claim for service connection for degenerative changes of the right shoulder, thereby constituting a full grant of the benefits sought on appeal.  Thus, as this issue, which was on appeal to the Board, was granted in full, it is no longer in appellate status and need not be addressed further.


FINDING OF FACT

On August 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


